United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3383
                       ___________________________

                                Winston Holloway

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Benny Magness, Board Chairman, ADC; Artis Ray Hobbs, Director, ADC; Rory
  Griffin, Director; Latanay Wilfong, Nurse, Corizon; Stacy Boardman, Nurse,
  Corizon; Laura Lee Morgan, LPN, Corizon; Dana Peyton, Acting Director of
Nursing, Corizon; Charlotte Gardner, Health Services Administrator, ADC; Windy
Kelley, Assistant Director, ADC; Cynthia Ashley, Sergeant, Cummins Unit, ADC;
                                  Corizon, Inc.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: April 24, 2015
                             Filed: May 7, 2015
                                [Unpublished]
                               ____________

Before COLLOTON, BYE and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Winston Holloway appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the
summary judgment record, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-
85 (8th Cir. 2009), and careful consideration of Holloway’s arguments for reversal,
we agree with the district court that there are no genuine issues of material fact.
Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B, and
deny Holloway’s pending motion for counsel
                            _______________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-